Citation Nr: 0611168	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-27 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for 
impotence secondary to diabetes mellitus.

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel




INTRODUCTION

The veteran had active service from March 1956 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  An April 2003 rating decision granted 
service connection for diabetes mellitus, diabetic neuropathy 
of both legs, and impotence, and denied entitlement to 
special monthly compensation (SMC).  The veteran filed a 
notice of disagreement with the evaluations assigned and with 
the denial of SMC.  The veteran was issued a Statement of the 
Case in July 2003.  On his September 2003 substantive appeal 
(VA Form 9), the veteran limited his appeal to his impotence 
claim, which the Board construes as including the denial of 
SMC.  Thus, those are the only two issues over which the 
Board has jurisdiction.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202 (2005).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the competent medical evidence of 
record does not show  deformity of the penis.

3.  The preponderance of the competent evidence shows that 
vaginal penetration and ejaculation are possible. 




CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for impotence 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7599-7522 
(2005).

2.  The requirements for SMC for loss of use of a creative 
organ have not been met.  38 U.S.C.A. §§ 1114(k), 1155, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.350(a)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Dingess, supra; Pelegrini, supra.

In this case, in a March 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that was relevant to the claim.  This 
letter, while not specifically notifying the veteran that a 
disability rating would be assigned if service connection was 
granted, did advise that medical evidence or other evidence 
showing the existence of persistent or recurrent symptoms of 
a disability was needed.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the July 2003 Statement of the 
Case (SOC).  These documents provided him with notice of the 
law and governing regulations, including the rating criteria 
for establishing a higher evaluation and entitlement to SMC 
for loss of use of a creative organ.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf, and the 
reasons for the determinations made on his claims.  These 
documents, in essence, informed the veteran that he did not 
have evidence to support a higher rating or SMC, and told him 
what was needed to achieve the benefits he was seeking.

The Board finds that the March 2003 letter, when coupled with 
the rating decision and the SOC, adequately advised the 
veteran of what was necessary to establish entitlement to a 
higher rating and SMC, as well as the distribution of duties 
in obtaining pertinent evidence.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  In other words, a reasonable person could be 
expected to understand from the notice provided what was 
needed with regard to his claims.  Mayfield, supra.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  

In summary, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The veteran contends that he should receive a higher rating 
and SMC for his impotence.  He argues that his sex life is 
nonexistent.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The veteran is rated analogously under Diagnostic Code 7522 
for deformity of the penis with loss of erectile power.  The 
rating schedule provides a 20 percent rating for deformity of 
the penis with loss of erectile power.  While the veteran 
reports loss of erectile power, neither the outpatient 
treatment records nor the VA examination reveals deformity of 
the penis, nor does the veteran so claim.  Thus, the Board 
finds that his impotence disability does not more nearly 
approximate a compensable evaluation under Diagnostic Code 
7522.  38 C.F.R. §§ 4.3, 4.7.

However, notwithstanding the noncompensable evaluation, the 
veteran may still be entitled to special monthly compensation 
(SMC) for loss of use of a creative organ. 
Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), SMC may 
be paid for loss of use of a creative organ as the result of 
a service-connected disability in addition to the basic rate 
of compensation otherwise payable on the basis of degree of 
disability.  Id.  Although section 3.350(a) primarily 
discusses loss or loss of use of the testicles, loss of use 
of a creative organ can be established by loss of erectile 
power.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

At the March 2003 examination, the veteran related that he 
had been impotent for one year, his erections were not firm, 
and that he took testosterone injections.  Still, however, he 
was able to penetrate the vagina and ejaculate.  VA treatment 
records confirm the use of testosterone injections.

The veteran asserts that his sex life is non-existent, the 
testosterone injections are not effective, and that his 
sexual dysfunction had put a hardship on his marriage, 
especially in light of the fact that his wife is 15 years 
younger than he.

Nonetheless, while the veteran's erectile function is 
impaired, the competent evidence of record shows that he has 
not completely lost the ability to engage in vaginal 
intercourse.  Thus, he does not meet the criteria for SMC for 
the loss of a creative organ at this time.  38 C.F.R. §§ 4.3, 
4.7.

The Board noted the veteran's comments in his substantive 
appeal that he was embarrassed by the fact that the examiner 
at the March 2003 examination was a female, and he was caught 
off guard.  While the veteran's reservations may have been 
real, there is no evidence that the examiner was not 
qualified to perform the examination or that the examination 
was not adequate for rating purposes.

In summary, the preponderance of the evidence does not show 
that the veteran more nearly approximates the criteria for a 
compensable rating for impotence, or that he has loss of use 
of a creative organ.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

Entitlement to an initial compensable rating for impotence 
secondary to diabetes mellitus is denied.

Entitlement to SMC for loss of use of a creative organ is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


